Citation Nr: 1619311	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-16 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for lumbar spinal stenosis. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran had active duty service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.

In November 2015, the Board granted the Veteran's petition to reopen the previously denied service connection claim for a low back disability and remanded the underlying service connection claim for additional development.     


FINDING OF FACT

The competent and credible evidence is at least in a state of relative equipoise as to whether the Veteran's diagnosed lumbar spinal stenosis is etiologically related to active service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for lumbar spinal stenosis are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  As the adjudicative action taken in the instant decision is fully favorable, discussion of VA's duties to provide notification and assistance is not necessary.

II.  Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, service connection requires competent evidence of three things: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records (STRs) include a self-reported history of back pain in the October 1968 Report of Medical History.  The Veteran reported receiving medical treatment for back pain without any further detail.  The contemporaneous physical examination showed that the Veteran's spine was clinically evaluated and deemed to be normal.  

May 1969 STRs show that the Veteran had generalized back pain for an illegible number of week(s).  The clinician observed gait and posture to be within normal limits.  Straight leg raise (SLR) and neurological evaluation was negative.  No muscle spasms or tenderness was observed.  It appears that the plan was to reassess in a month.  

June 1969 STRs include continued complaints about intermittent low back ache with exercise.  Clinical examination was listed as negative.  Aspirin was recommended for pain relief.

February 1971 separation physical examination reflects that the Veteran's spine was clinically evaluated and deemed to be normal.  

In April 1971, the Veteran reported that there had not been a change in his medical condition since the February 1971 physical examination. 

The Veteran filed a compensation claim for lower back pain in March 2009.  He stated that his disability began in 1970.  He cited strenuous lifting activities from lifting boxes and a 1971 fall while in Germany.  

April 2009 VA primary care records include complaints of low back pain with left lower extremity radicular pain.  Contemporaneous X-ray report revealed curvatures and multilevel mild degenerative discogenic changes.  The findings were stable as compared to June 2007 and did not show any acute abnormalities.  As relevant, the clinician listed a long history of chronic low back pain and intermittent sciatica.  

In May 2009, VA obtained a medical opinion from a VA physician based upon review of the claims folder.  He noted the Veteran's history of back pain in service and current clinical findings.  He reported that there was an absence of evidence for back pain for many years following separation.  He concluded that "[a]s best as I can determine his current back condition is not caused by his service."

In an undated letter, the Veteran's treating VA physician issued a statement in support of the claim.  She reported that she knew the Veteran for approximately a year.  He had chronic disabling low back pain, secondary to spinal stenosis.  He underwent an August 2009 L3-5 laminectomy.  She stated that the Veteran initially injured his back in service and sought treatment in May and June 1969.  He continued to have low back pain since then, but did not receive VA treatment until more recently.  He had received medical care for back pain in other settings.  However, she was unable to review these past medical records.  She stated that her opinion was that the Veteran had a chronic degenerative back condition that began in service and had persisted to the present.  

In October 2010, VA furnished a VA examination and medical opinion from another VA physician.  The physician reviewed the claims folder and conducted a clinical evaluation.  He diagnosed degenerative joint disease of the lumbar spine with L5-S1 radiculopathy with chronic low back pain.  He noted the favorable VA physician's medical opinion and STRs.  However, VA treatment records show that the initial treatment for low back pain began in 2002.  He explained that there were no reports in the claims folder to indicate that the Veteran had low back problems after service.  He believed it would be "mere speculation" to find a nexus between the current back disability and in-service complaints of low back pain due to the absence of major trauma and significant clinical findings.  

In his December 2010 notice of disagreement (NOD), the Veteran expressed concern that he was not able to inform the October 2010 VA examiner about his history of treatment since active service.  He stated that he had received medical treatment for back pain at private facilities since 1971.  He was unable to obtain private medical records from 1971 to 1984 due to the hospital being closed.  

January 2012 VA physical therapy (PT) records note a history of low back pain greater than 20 years duration.  

April 2013 VA pain management treatment records include reports of chronic low back pain for the last 15 years.  The Veteran denied any recent trauma, but reported a remote trauma history due to an in-service lifting injury.  

In December 2015, the Veteran was reexamined by VA.  The examiner listed a diagnosis of degenerative joint disease with radiculopathy with an onset in 2002.  He noted the 1969 STRs including complaints for back pain.  However, he stated that there was nothing in the record to indicate the Veteran had ongoing back pain after the in-service events.  He cited VA treatment records indicating an onset of chronic low back pain in 2002.  He determined that the 2009 back surgery was unsuccessful and that the Veteran's back pain had worsened since then.  A complete clinical evaluation was conducted.  The examiner expressed a negative medical opinion.  He cited the STRs weighing against a finding that the Veteran had "ongoing" back problems after separation.  He also cited VA treatment records indicating an onset of chronic symptoms in 2002.   

The record shows that the Veteran was treated for back pain on two occasions in service and that he has a current back disability.  The remaining issue is a nexus to service.  

Briefly, the Board notes the endorsement of back pain at the Veteran's Report of Medical History for entrance into service.  However, given that the contemporaneous clinical evaluation showed normal spine findings, the presumption of soundness attaches and further inquiry as to whether the Veteran had any preexisting back disability is not warranted.  38 C.F.R. § 3.304(b)(1) (2015).

The evidence in support of the claim consists of the Veteran's statements and an undated supporting medical opinion from his treating VA physician.  The Veteran is competent to report his history of back pain and medical treatment.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He asserts that he has had back pain since service and periodically received medical treatment for it.  See December 2010 NOD.  There is nothing inherently incredible about his report and it is consistent with additional evidence indicating longstanding low back pain.  See January 2012 VA PT records; undated physician report.  The Board considers his reports competent and credible evidence that he has had back pain since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Board may properly weigh evidence based upon facial plausibility and consistency with the record).  The fact that his treating physician endorsed his reports further supports a nexus.  Although she does not provide a detailed clinical explanation, she is qualified as a physician and relied on reports from the Veteran that are competent and credible.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate). Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as 'evidence' of whether the disorder was incurred in service).  Thus, the Board finds the undated treating VA physician's nexus report probative.

The evidence weighing against a nexus consists of the May 2009, October 2010 and December 2015 VA medical opinions.  The Board considers these medical opinions to be flawed.  None of the examining physicians address the Veteran's reports that he had back pain shortly after service and sought medical attention for it.  The rationales they employed in reaching their negative determinations either did not consider the Veteran's reports about a continuity of care or implicitly rejected his reports due an absence of available contemporaneous medical care.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Board does not consider the above VA medical opinions persuasive evidence weighing against a nexus.  

For the foregoing reasons, the Board finds the evidence to be at least in a relative state of equipoise regarding a nexus to lumbar spinal stenosis, as diagnosed by the treating VA physician.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar spinal stenosis is warranted.  38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for lumbar spinal stenosis is granted.  



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


